MEMORANDUM **
Orlando Moreno appeals from the district court’s order deciding not to resentence Moreno following a limited remand under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Moreno contends that his sentence was unreasonable under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), in light of his cooperation with the government and the disparate sentences imposed upon his codefendants. However, review of a district court’s decision not to resentence a defendant following a remand pursuant to Ameline is limited to whether “the district [court] properly understood the full scope of [its] discretion” following Booker. See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006). We conclude that the record reflects that the district court “understood [its] post-Booker authority to impose a non-Guidelines sentence.” See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.